Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 28, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                          Juan ORTIZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR7171, 2018CR0457
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
          On October 24, 2019, appellee filed its brief in this appeal. Appellee’s brief violates
Texas Rule of Appellate Procedure 9.10 in that the brief includes sensitive data, specifically the
name of a person who was a minor at the time the offense was committed, and such data has not
been redacted to protect the minor’s identity. See TEX. R. APP. P. 9.10.

       We therefore ORDER that appellee’s brief is STRICKEN. We further ORDER
appellee to file an amended brief in compliance with Texas Rule of Appellate Procedure 9.10 by
or before October 30, 2019.

                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk